UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-31981 ENERTECK CORPORATION (Exact name of Registrant as Specified in its Charter) Delaware 47-0929885 (State or other jurisdiction (I.R.S. Employer of incorporation or Identification No.) organization) 10701 Corporate Drive, Suite 150 Stafford, Texas (Address of principalexecutive offices) (Zip Code) (281) 240-1787 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.001 par value per share; 22,419,683 outstanding as of July 31, 2011. ENERTECK CORPORATION TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Default upon Senior Securities. 21 Item 4. [Removed and Reserved.] 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 22 SIGNATURES 23 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements ENERTECK CORPORATION Index to Financial Information Period Ended June 30, 2011 Page Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements
